Mr. Justice Graves delivered the opinion of the court. 2. Mechanics’ liens, § 61*—when material man not entitled to lien. Where a lumber company furnished material to the lessee of real estate, which was used in the construction of a baseball grand stand, bleachers, etc., and later purchased the structure from the lessee and leased it back to it, in both transactions treating the property as personal property and reserving the right to enter at the expiration of the lease and remove it, the owner of the real estate knowing nothing about the transaction, held that the lumber company could not have a lien declared on the real estate for the value of the materials so furnished. 3. Deeds, § 80*—when conveyance not construed as conditional. A conveyance absolute on its face will not be construed to be a conditional one except on competent proof which clearly shows that the intention of the parties was that it should be conditional.